                Case 12-40944-RAM      Doc 248       Filed 08/26/19   Page 1 of 2




     ORDERED in the Southern District of Florida on August 26, 2019.




                                                             Robert A. Mark, Judge
                                                             United States Bankruptcy Court
_____________________________________________________________________________
                                           UNITED STATES BANKRUPTCY COURT
                                           SOUTHERN DISTRICT OF FLORIDA
                                           MIAMI DIVISION

                                           CASE NO. 12-40944-BKC-RAM
                                           CHAPTER 13
  IN RE:
  GERDA WILLIAMS,
         Debtor.
                                  /

     AMENDED ORDER GRANTING DEBTOR'S EMERGENCY MOTION TO ALLOW
       REFINANCE OF REAL PROPERTIES AND PAYOFF THE BANKRUPTCY
                     (Amended as to a new paragraph 3)

         THIS     CAUSE      having    come     on      to   be    heard     at    9:00       a.m.,
  on August 13, 2019, on the Debtor's Emergency Motion to Allow Refinance of Real
  Property and Payoff the Bankruptcy, [ECF 237] having heard argument of counsel, and
  based upon the record, it is,
         ORDERED:
         1.     The Debtor's Emergency Motion to Allow Refinance of Real Properties
  and Payoff the Bankruptcy is GRANTED..
         2.     The Debtor is authorized to enter into the refinancing of real property
  located at 1431 Northwest 55th Terrace, Miami, FL, 33142, and is legally described as:
             Case 12-40944-RAM        Doc 248   Filed 08/26/19   Page 2 of 2


      Lot 5, Block 3, MCCALL PARK, according to the Plat thereof, recorded in
      Plat Book 21, Page 20, of the Public Records of Miami-Dade County,
      Florida,
and the property located at 1300 Northwest 39th Street, Miami, FL 33142, and is more
particularly described as follows:
       Lot 1, Block 50, of NORTH MIAMI ESTATES, a subdivision of Miami-Dade
       County Florida, according to the Plat thereof, as recorded in Plat Book 5,
       Page 48, of the Public Records of Miami-Dade County, Florida,

and the property located at 1451 Northwest 40th Street, Miami, FL 33142, and is more
particularly described as follows:
       Lot 6, Block 5, CORDOVA PARK, according to the Plat thereof, recorded in
       Plat Book 7, Page 92, of the Public Records of Miami-Dade County, Florida.

       3.     The Chapter 13 Trustee will be paid off from the financing to pay off the
Debtor’s confirmed Chapter 13 Plan. The mortgage company will have 45 days from
payment to issue a satisfaction of mortgage, pursuant to Florida Statute.
                                     ###


Submitted by:
Michael J. Brooks
10 Northwest LeJeune Road, Suite 620
Miami, FL 33126
Telephone (305) 443-4217
Facsimile (305) 443-3219
Email- Pleadings@bkclawmiami.com

Copies furnished to:
Michael J. Brooks, Esquire
Nancy Neidich, Trustee
Brian L. Rosaler, Esquire
and all creditors

        Attorney, Michael J. Brooks, is directed to mail a conformed copy of this Order to
all interested parties immediately upon receipt of this Order.
